 Case 2:19-cv-11609-VAR-SDD ECF No. 3 filed 06/21/19              PageID.10     Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

REBECCA HOLLAND,



       Plaintiff,
                                                  Case No. 19-11609
v.                                                District Judge Victoria A. Roberts
                                                  Mag. Stephanie Dawkins Davis
NATIONAL RAILROAD PASSENGER
CORPORATION,

     Defendant.
_________________________________/

                      ORDER FOR PLAINTIFF TO SHOW CAUSE

       On May 31, 2019, Rebecca Holland filed a complaint against the National

Railroad Passenger Corporation, alleging common carrier liability, premises liability, and

negligence. Plaintiff says the Court has diversity jurisdiction. The Court is not satisfied

that complete diversity exists.

       Under the diversity jurisdiction statute, 28 U.S.C. § 1332, “there must be

complete diversity such that no plaintiff is a citizen of the same state as any defendant.”

V & M Star, LP v. Centimark Corp., 596 F.3d 354, 355 (6th Cir. 2010). The party

asserting diversity jurisdiction has the burden to establish it. Hertz Corp. v. Friend, 559

U.S. 77, 96 (2010).

       Plaintiff says complete diversity exists because she “is a resident of the City of

West Bloomfield, County of Oakland, State of Michigan” and “Defendant National

Railroad Passenger Corporation d/b/a Amtrak, is a government-owned corporation with

its headquarters in the District of Columbia, United States.” [ECF No. 1, PageID.1].

                                              1
Case 2:19-cv-11609-VAR-SDD ECF No. 3 filed 06/21/19                  PageID.11         Page 2 of 2



       Because Plaintiff fails to properly allege the citizenship of herself and Defendant,

she has not established that complete diversity exists under § 1332.

       First, it is well-established that a corporation is a citizen of its state of

incorporation and the state where its principal place of business is located. Delay v.

Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009). Plaintiff fails to

identify Defendant’s state of incorporation and the state where its principal place of

business is located—as is required to properly allege the citizenship of a corporation.

See id. She must do so.

       Finally, to satisfy diversity jurisdiction, Plaintiff must allege the citizenship of each

individual party, not their residency. See Walker v. Iverson, 509 F.App’x 394, 395-96,

n.1 (6th Cir. 2012). To properly allege the citizenship required for diversity jurisdiction,

Plaintiff must establish each individual party’s domicile. See Deasy v. Louisville &

Jefferson Cnty. Metro. Sewer Dist., 47 F. App’x. 726, 728 (6th Cir. 2002) (“To acquire a

domicile within a particular state, a person must be physically present in the state and

must have either the intention to make his home there indefinitely or the absence of an

intention to make his home elsewhere.”).

       Plaintiff must show cause, in writing, by June 28, 2019 why this action should not

be dismissed for lack of subject matter jurisdiction pursuant to Federal Rule of Civil

Procedure 12(h)(3).

       IT IS ORDERED.
                                                    S/ Victoria A. Roberts
                                                    Victoria A. Roberts
                                                    United States District Judge
Dated: June 21, 2019


                                                2
